Exhibit 10.80

  

SUBBORDINATED SECURED CONVERTIBLE PROMISSORY NOTE

  

Up to $1,000,000  

Orange County, California

 

November 21, 2014

 

FOR VALUE RECEIVED, the undersigned, Location Based Technologies, Inc., a Nevada
corporation (referred to herein as the “Borrower” or “Company”), hereby
unconditionally promises to pay to the order of Atlantic Capital Holdings, LLC,
its endorsees, successors and assigns (the “Holder” or “Lender”), in lawful
money of the United States, at 24 Church Avenue, Suite 202 Roanoke, VA 24011, or
such other address as the Lender may from time to time designate, the principal
sum of up to One Million Dollars ($1,000,000).

 

1.     Terms of Repayment and Conversion.

 

a.     Upon the execution and delivery of this Note, the Holder shall disburse
to the Borrower the sum Five Hundred Thousand Dollars ($500,000). Lender shall
dispurse upto an additional Five Hundred Thousand Dollars ($500,000) upon the
mutual assent of both Borrower and Lender. The amount actually received by the
Borrower shall be the principal amount (the, “Note Principal”). All amounts
outstanding under this Note shall mature and become due and payable on December
1, 2015 (the "Maturity Date"), subject to any prior payment required by this
Note. At the Maturity Date, or during any time after April 15, 2015, the Lender
shall have the right, but not the obligation, to convert this Note into shares
of the Company’s common stock at a price equal to the lower of of $0.10 per
share or 50% of the closing stock price on the day after the Company is given
notice of the conversion by the Lender (the “Conversion Price”).

 

b.     The Holder may from time to time effect conversions of all or a portion
of the outstanding principal amount and accrued interest of this Note by
delivering written notice (attached hereto as Exhibit A) to the Company
specifying therein the principal amount of this Note to be converted. Such
conversions shall be effected within ten (10) days of receipt by the Company of
the notice of exercise conversion. The number of shares issuable upon a
conversion hereunder shall be equal to the quotient obtained by dividing (x) the
outstanding principal amount of this Note to be converted plus any accrued but
unpaid interest thereon, by (y) the Conversion Price. The Conversion Price shall
be appropriately and equitably adjusted following any stock splits, stock
dividends, spin-offs, distributions and similar events. The shares issued upon
conversion shall be duly and validly issued, fully paid and non-assessable and,
following the applicable Rule 144 holding period and compliance by the Holder
with any reasonable requirements of the Company’s transfer agent to eliminate
restrictions on transfer under the Securities Act of 1933, as amended, freely
tradable. The Holder shall receive the stock certificate(s) within five (5)
business days following the date of conversion.

 

2.     Interest Rate. This Note shall accrue interest on the principal from the
date of this Note at a rate of Ten Percent (10%) per annum (the “Interest
Rate”). All payments and conversions hereunder are to be applied first to the
payment or satisfaction of accrued interest, and the remaining balance to the
payment or satisfaction of principal. In the event of default, interest shall
stop accruing when Lender takes possession of the Collateral.

 

 
1

--------------------------------------------------------------------------------

 

 

 

3.     Prepayment. In the event Borrower prepays the Note Principal prior to the
Maturity Date, Lender shall have the option to purchase shares of stock from the
Company at any time after April 15, 2015 and prior to the Maturity Date at a
price equal to the lower of of $0.10 per share or 50% of the closing stock price
on the day after the Company is given notice of the Lender’s exercise of its
option to purchase shares hereunder, with the maximum number of shares to be
purchased capped at the number resulting from dividing the Note Principal (as of
the date of the Company’s prepayment) by the option price per share provided
above. This option shall expire at the Maturity Date.

 

4.     Events of Default. If any of the events of default specified in this
Section shall occur, Holder may, so long as such condition continues, declare
the entire principal and unpaid accrued interest hereon immediately due and
payable, by notice in writing to the Company, and any other obligations of the
Borrower to the Lender, shall become due immediately, without demand or notice:

 

a.     Default in the payment of the principal or unpaid accrued interest of
this Note when due and payable;

 

b.     Failure to issue shares of common stock of the Company within 10 days
after the Company’s receipt of a valid notice of conversion;

 

c.     The Company shall: (1) make a general assignment for the benefit of its
creditors; (2) apply for or consent to the appointment of a receiver, trustee,
assignee, custodian, sequestrator, liquidator or similar official for itself or
any of its assets and properties; (3) commence a voluntary case for relief as a
debtor under the United States Bankruptcy Code; (4) file with or otherwise
submit to any governmental authority any petition, answer or other document
seeking: (A) reorganization, (B) an arrangement with creditors or (C) to take
advantage of any other present or future applicable law respecting bankruptcy,
reorganization, insolvency, readjustment of debts, relief of debtors,
dissolution or liquidation; (5) file or otherwise submit any answer or other
document admitting or failing to contest the material allegations of a petition
or other document filed or otherwise submitted against it in any proceeding
under any such applicable law, or (6) be adjudicated a bankrupt or insolvent by
a court of competent jurisdiction; or

 

d.     Any case, proceeding or other action shall be commenced against the
Company for the purpose of effecting, or an order, judgment or decree shall be
entered by any court of competent jurisdiction approving (in whole or in
part) anything specified in Section 3.(c) hereof, or any receiver, trustee,
assignee, custodian, sequestrator, liquidator or other official shall be
appointed with respect to the Company, or shall be appointed to take or shall
otherwise acquire possession or control of all or a substantial part of the
assets and properties of the Company, and any of the foregoing shall continue
unstayed and in effect for any period of sixty (60) days.

 

5.     Liquidation Preference: The Lender’s liquidation preference shall be in
accordance with Exhibit B attached hereto.

 

6.     Successors and Assigns: Except as otherwise expressly provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.
Nothing in this Note, express or implied, is intended to confer upon any party,
other than the parties hereto and their successors and assigns, any rights,
remedies, obligations or liabilities under or by reason of this Note, except as
expressly provided herein. The Company may not assign this Note or any of the
rights or obligations referenced herein without the prior written consent of
Holder.

 

 
2

--------------------------------------------------------------------------------

 

 

 

7.     Governing Law. This agreement is entered into in Orange County,
California, and shall be construed in accordance with and governed by the laws
of the State of California applicable to contracts made and to be performed in
California. Further, the parties agree that venue shall rest solely and
exclusively in Orange County, California, and any challenge or objection thereto
is hereby waived.

 

8.      Security Interest. This Note is secured by a subordinated security
interest in the Borrower’s assets listed in Exhibit C. The Borrower acknowledges
and agrees that should a proceeding under any bankruptcy or insolvency law be
commenced by or against the Borrower, or if any of the collateral should become
the subject of any bankruptcy or insolvency proceeding, then the Lender should
be entitled to, among other relief to which the Lender may be entitled hereunder
or under any of the other documents executed in connection herewith or and any
other agreement to which the Borrower and Lender are parties (collectively,
“Loan Documents”) and/or applicable law, an order from the court granting
immediate relief from the automatic stay pursuant to 11 U.S.C. Section 362 to
permit the Lender to exercise all of its rights and remedies pursuant to the
Loan Documents and/or applicable law. Immediately, upon satisfaction of this
Note (either by repayment or conversion), the security interest granted to the
Lender shall be released unconditionally, fully and completely.

 

9.     License. If Lender takes possession of the Collateral, the Company (as
well as its subsidiaries and Affiliates), shall immediately receive a fully
paid-up, perpetual, worldwide, irrevocable, non-exclusive, transferable right
and royalty-free license to use the Collateral for any purpose, including, but
not limited to, in connection with any product, service, or systems provided or
developed by or for the Company, either now existing or later developed. Such
license shall be deemed to extend to and include an immunity from suit against
all past, present and future customers, suppliers, sublicensees, resellers
(whether or not the reseller uses a Company product brand name, packaging, logo,
form factor, color scheme, etc.), destributors, consultants and users of any
product, service, or system provided by or for the Company. The Lender shall not
enter into any agreement or take any action which would interfere with the
release, covenants not to sue and license grants set forth in this Note.

 

The Lender hereby releases, forever discharges, and covenants not to sue the
Company from any and all claims, actions, causes of action, suits, damages,
injuries, duties, rights, obligations, liabilities, adjustments,
responsibilities, judgments, trespasses, and demands, whatsoever, in law or in
equity, whether known or unknown, suspected or unsuspected to exist, now
existing or later acquired, which were made or could have been made or may be
made in the future by the Lender relating to the licensing of the Collateral.
This release is not intended and shall not be construed to affect Lender’s
claims (including claims for patent infringement) against any other current or
future alleged infringer of the Collateral, nor shall this limit Lender’s right
to foreclose on the Collateral in the event of default.

 

 
3

--------------------------------------------------------------------------------

 

 

 

The releases and license set forth above are assignable and transferable by the
Company in the case of a merger or sale of all or substantially all of its
assets or stock, in the case of an acquisition of the Company or to a subsidiary
or a present or future Affiliate of the Company. For purposes of this Note, the
term “Affiliate” means any person, firm or entity controlling, controlled by or
under common control with the Company.

 

This license shall be binding upon the Lender, its successors, principals and
assigns as well as any future successor owner of the Collateral.  

  

10.     Event of Default. The following events shall be “Events of Default”:

 

 

(a)     The occurrence of an Event of Default (as defined in the Note) under the
Note;

 

(b)     The failure by the Company to observe or perform any of its obligations
hereunder for thirty (30) days after delivery to the Company of notice of such
failure by or on behalf of a Secured Party unless such default is capable of
cure, but cannot be cured within such time and the Company is using best efforts
to cure same in a timely fashion; or

 

(c)     If any material provision of this Agreement shall at any time for any
reason be declared to be null and void, or the validity or enforceability
thereof shall be contested by the Company, or a proceeding shall be commenced by
the Company, or by any governmental authority having jurisdiction over the
Company, seeking to establish the invalidity or unenforceability thereof, or the
Company shall deny that the Company has any liability or obligation purported to
be created under this Agreement.

 

11.      Applications of Proceeds. The proceeds of any such sale, lease or other
disposition of the Collateral hereunder or from payments made on account of any
insurance policy insuring any portion of the Collateral shall be applied first,
to the expenses of retaking, holding, storing, processing and preparing for
sale, selling, and the like of the Collateral, if any and then to satisfaction
of the Obligations pari-passu among the secured parties with similar Liquidation
Preference (based on then-outstanding principal amounts of Note at the time of
any such determination), after which the Secured Party shall pay to the Company
any surplus proceeds.

 

12.     Costs and Expenses. Borrower hereby agrees to pay all costs and expenses
of any kind or nature whatsoever (including but not limited to, reasonable
attorney’s fees) incurred or expended by the holder of this Note in collecting
the sums due hereunder upon default by the Borrower under the terms of this
Note.

 

13.     Notices. For the purpose of this Note, notices and all other
communications provided for in this Note shall be in writing and shall be deemed
to have been duly given as of the date if delivered in person or by telecopy, on
the next business day, if sent by a nationally recognized overnight courier
service, and on the second business day if mailed by registered mail, return
receipt requested, postage prepaid, and if addressed to the Company then at its
principal place of business, or if addressed to the Holder, then the last known
address on file with the Company.

 

 
4

--------------------------------------------------------------------------------

 

 

  

If to the Company:       Location Based Technologies, Inc.

1 Jenner, Suite 100

Irivne, CA 92618

Facsimile Number: (714) 200-0287

E-mail: Dave@pocketfinder.com

 

If to Lender:                  Atlantic Capital Holdings, LLC

  

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties

 

14.     Heading; References. The headings have been inserted for convenience
only and are not to be considered when construing the provisions of this Note.

 

15.     Representations and Warranties. Each Party has the requisite corporate,
partnership, limited liability company or other power and authority to enter
into this Note and otherwise to carry out its obligations hereunder.

 

16.     Counterparts. This Agreement may be executed in counterparts by the
Company and the Lender, both of which taken together shall be deemed one
original, binding on both parties, notwithstanding that all parties are not
signatories to the original or the same counterpart.

 

17.     Entire Agreement. This Note and the Loan Documents constitute the entire
understanding between the parties hereto in respect of the terms of this Note by
the Holder and by the Company, superseding all negotiations, prior discussions,
prior written, implied and oral agreements, preliminary agreements and
understandings with the Company or any of its officers, employees or agents.

  

{Signature Page to Follow}

 

 
5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Borrower has executed this Promissory Note as of the
date first set forth above.

 

 

Borrower:

   

LOCATION BASED TECHNOLOGIES, INC.        

 

 

 

 

 

By: /s/         David M. Morse

 

 

 

 

CEO

 

 

 

 

          Date: November 21, 2014        

 

Lender:

 

Atlantic Capital Holdings, LLC        

 

 

 

 

 

By: /s/        

Richard Woolwine, Manager

 

 

 

 

         

Date:     November 21, 2014

 

 

 

 

 

                

 
6

--------------------------------------------------------------------------------

 

 

 

Exhibit A

 

Notice of Conversion

 

The undersigned herby elects to convert $___________ of the principal and all of
the accrued interest on the principal of the Promissory Note issued by Location
Based Technologies, Inc., on ___________, 201_ being converted into shares of
Common Stock of Location Based Technologies, Inc. according to the conditions
set forth in such Note, as the date written below.

 

Date of Conversion: ____________________

 

 

Conversion Price: $________

 

 

Shares To Be Delivered: ________________

 

 

 

Signature: ___________________________

 

Printed Name: Richard Woolwine (the “Holder”)

 

 

Name on the Certificate (if different from above):

 

Mailing Address:     Atlantic Capital Holdings

24 Church Avenue, Suite 202

Roanoke, VA  24011

  

 
7

--------------------------------------------------------------------------------

 

 

 

Exhibit B

 

Liquidation Preference:

 

Senior Secured First Position:

Silicon Valley Bank - $1,000,000

 

Secured First Position Guarantee:

Greggory Haugen - $1,000,000

 

Secured Second Position (pari-passu):

Greggory Haugen - 2,926,500

Jeffrey Leu - $225,000

David Meyers - 600,000

Lender - up to $1,000,000

 

The undersigned, being all of the parties currently holding a Secured Second
Position (pari-passu) and to induce Lender in making this Loan hereby agree and
acknowledge that pursuant to the terms of this Note and the Security Agreement
dated __________, Lender shall hold a Secured Second Position (pari-passu) with
the undersigned.

 

______________________________________

Greggory Haugen

 

______________________________________

Jeffrey Leu

 

______________________________________

David Meyers

 

 

Security Interest:

This Note shall be secured by all of the assets of the company.

 

8